DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 16 June 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 6, 13, and 18 are currently amended; claims 2-5, 7-12, 14-17, 19, and 20 are original.

Claim Objections
Claim 6 is objected to because of the following informalities:  
As to claim 6, the claim does not end with a period. See MPEP §608.01(m).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7, 8, 10, 11, 13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (previously presented)(US 2016/0371315 A1), hereinafter Kwon, in view of Vasilevskiy et al. (previously presented)(US 2020/0379970 A1), hereinafter Vasilevskiy.

As to claim 1, Kwon discloses a computer-implemented method, comprising:
initiating one or more transactions in response to a request associated with a first tenant included in a plurality of tenants in a multi-tenant computing system (Figs. 9-10; [0034]; [0061], A database client submits a query, i.e. a request, associated with a first tenant which initiates a transaction), the multi-tenant computing system comprising a first database having one or more partitions, each partition corresponding to one or more of the plurality of tenants, one of the partitions storing a table of system master data available for use by each of the plurality of tenants, the table of system master data comprising one or more attributes, each attribute having a corresponding set of one or more values (Figs. 8, 10, 11; [0055]; [0057], A system tenant maintains a first database comprising tenant independent tables, i.e. partitions, which each correspond to a respective tenant of the plurality of tenants. Each tenant independent table is accessible by all tenants, i.e. each representing a table of system master data, and is implemented with attribute columns with each having a corresponding set of one or more values in the rows of the table.);
determining whether the first tenant has a table of customized master data, the table of customized master data including one or more customized data values absent from the set of one or more values in the table of system master data (Figs. 9-11; [0046]; [0061]; [0064], In response to a query, it is determined if the query refers to a tenant dependent table, i.e. a table of customized master data, containing custom data fields and values accessible only to the respective tenant. In response, the tenant dependent table is accessed to respond to the query, in doing so distributed tables corresponding to a request, such as the customized master data table, are located (thus determining whether a given tenant has it), and data retrieved from the tenant to produce a result.), the table of customized master data accessible only for transactions associated with the first tenant (Fig. 11; Tenant dependent tables are private to the tenant and only accessible by the tenant.);

using one or more of the table of system master data and the table of customized master data to respond to the request ([0061], Lines 13-16); and
providing a response to the request ([0061], Lines 16-18).
	Additionally, while Kwon does disclose determining whether the first tenant has a table of customized master data as set forth above, it is additionally noted that it is common knowledge to one of ordinary skill in the art before the effective filing date of the claimed invention and common practice in the database art that when a SQL query, such as those used by Kwon, is received by a database referencing a table which does not exist, to determine if the table exists and return an error if it does not. As such, it would have been obvious to said ordinarily skilled artisan to modify Kwon to more explicitly determine whether a tenant has referenced tenant dependent table, i.e. a table of customized master data, of Kwon as part of the query execution steps of Kwon. The motivation for doing so would have been to report errors of invalid queries to the client for further action in a similar manner as errors are reported when requests to modify data are invalid (Kwon, [0062]).
Kwon does not specifically disclose determining whether the table of system master data is sufficient to generate a response to the request; in response to determining whether the table of system master data is sufficient to generate the response and whether the first tenant has a table of customized master data, using one or more of the table of system master data and the table of customized master data to respond to the request.
However, Vasilevskiy discloses determining whether the table of system master data is sufficient to generate a response to the request; in response to determining whether the table of system master data is sufficient to generate the response and whether the first tenant has a table of customized master data, using one or more of the table of system master data and the table of customized master data to respond to the request ([0131], Lines 1-33. A received query is received and analyzed to determine if the data needed to generate the response to the query is in the global records, i.e. in a table of system master data, and/or in custom records, i.e. a table of customized master data. By determining  if the global records contain the needed information and  separately if the custom records contain the needed information, the system is determining whether the table of system master data is sufficient to generate the response or not, and querying one or both in response.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kwon with the teachings of Vasilevskiy by modifying Kwon such that client queries, which are already analyzed to obtain data from both the table of system master data and table of customized master data when determined to do so (Kwon, [0061]), are analyzed to determine whether the data needed to respond to the queries are in the system master data and/or the table of customized master data as done with Vasilevskiy. Said artisan would have been motivated to do so improve query performance by only querying necessary databases that contain the data needed to respond to the query.

As to claim 13, Kwon discloses a system, comprising:
at least one data processor ([0065]); and
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising ([0065]):
initiating one or more transactions in response to a request associated with a first tenant included in a plurality of tenants in a multi-tenant computing system (Figs. 9-10; [0034]; [0061], A database client submits a query, i.e. a request, associated with a first tenant which initiates a transaction), the multi-tenant computing system comprising a first database having one or more partitions, each partition corresponding to one or more of the plurality of tenants, one of the partitions storing a table of system master data   available for use by each of the plurality of tenants, the table of system master data comprising one or more attributes, each attribute having a corresponding set of one or more values (Figs. 8, 10, 11; [0055]; [0057], A system tenant maintains a first database comprising tenant independent tables, i.e. partitions, which each correspond to a respective tenant of the plurality of tenants. Each tenant independent table is accessible by all tenants, i.e. each representing a table of system master data, and is implemented with attribute columns with each having a corresponding set of one or more values in the rows of the table.);
determining whether the first tenant has a table of customized master data, the table of customized master data including one or more customized data values absent from the set of one or more values in the table of system master data (Figs. 9-11; [0046]; [0061]; [0064], In response to a query, it is determined if the query refers to a tenant dependent table, i.e. a table of customized master data, containing custom data fields and values accessible only to the respective tenant. In response, the tenant dependent table is accessed to respond to the query, in doing so distributed tables corresponding to a request, such as the customized master data table, are located (thus determining whether a given tenant has it), and data retrieved from the tenant to produce a result.), the table of customized master data accessible only for transactions associated with the first tenant (Figs. 8, 10, 11; [0055]; [0057], A system tenant maintains a first database comprising tenant independent tables, i.e. partitions, which each correspond to a respective tenant of the plurality of tenants. Each tenant independent table is accessible by all tenants, i.e. each representing a table of system master data, and is implemented with attribute columns with each having a corresponding set of one or more values in the rows of the table.);

using one or more of the table of system master data and the table of customized master data to respond to the request ([0061], Lines 13-16); and
providing a response to the request ([0061], Lines 16-18).
	Additionally, while Kwon does disclose determining whether the first tenant has a table of customized master data as set forth above, it is additionally noted that it is common knowledge to one of ordinary skill in the art before the effective filing date of the claimed invention and common practice in the database art that when a SQL query, such as those used by Kwon, is received by a database referencing a table which does not exist, to determine if the table exists and return an error if it does not. As such, it would have been obvious to said ordinarily skilled artisan to modify Kwon to more explicitly determine whether a tenant has referenced tenant dependent table, i.e. a table of customized master data, of Kwon as part of the query execution steps of Kwon. The motivation for doing so would have been to report errors of invalid queries to the client for further action in a similar manner as errors are reported when requests to modify data are invalid (Kwon, [0062]).  
Kwon does not specifically disclose determining whether the table of system master data is sufficient to generate a response to the request; in response to determining whether the table of system master data is sufficient to generate the response and whether the first tenant has a table of customized master data, using one or more of the table of system master data and the table of customized master data to respond to the request.
However, Vasilevskiy discloses determining whether the table of system master data is sufficient to generate a response to the request; in response to determining whether the table of system master data is sufficient to generate the response and whether the first tenant has a table of customized master data, using one or more of the table of system master data and the table of customized master data to respond to the request ([0131], Lines 1-33. A received query is received and analyzed to determine if the data needed to generate the response to the query is in the global records, i.e. in a table of system master data, and/or in custom records, i.e. a table of customized master data. By determining  if the global records contain the needed information and  separately if the custom records contain the needed information, the system is determining whether the table of system master data is sufficient to generate the response or not, and querying one or both in response.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kwon with the teachings of Vasilevskiy by modifying Kwon such that client queries, which are already analyzed to obtain data from both the table of system master data and table of customized master data when determined to do so (Kwon, [0061]), are analyzed to determine whether the data needed to respond to the queries are in the system master data and/or the table of customized master data as done with Vasilevskiy. Said artisan would have been motivated to do so improve query performance by only querying necessary databases that contain the data needed to respond to the query.

As to claim 18, Kwon discloses a non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising ([0065]; [0066]):
initiating one or more transactions in response to a request associated with a first tenant included in a plurality of tenants in a multi-tenant computing system (Figs. 9-10; [0034]; [0061], A database client submits a query, i.e. a request, associated with a first tenant which initiates a transaction), the multi-tenant computing system comprising a first database having one or more partitions, each partition corresponding to one or more of the plurality of tenants, one of the partitions storing a table of system master data   available for use by each of the plurality of tenants, the table of system master data comprising one or more attributes, each attribute having a corresponding set of one or more values (Figs. 8, 10, 11; [0055]; [0057], A system tenant maintains a first database comprising tenant independent tables, i.e. partitions, which each correspond to a respective tenant of the plurality of tenants. Each tenant independent table is accessible by all tenants, i.e. each representing a table of system master data, and is implemented with attribute columns with each having a corresponding set of one or more values in the rows of the table.);
determining whether the first tenant has a table of customized master data, the table of customized master data including one or more customized data values absent from the set of one or more values in the table of system master data (Figs. 9-11; [0046]; [0061]; [0064], In response to a query, it is determined if the query refers to a tenant dependent table, i.e. a table of customized master data, containing custom data fields and values accessible only to the respective tenant. In response, the tenant dependent table is accessed to respond to the query, in doing so distributed tables corresponding to a request, such as the customized master data table, are located (thus determining whether a given tenant has it), and data retrieved from the tenant to produce a result.), the table of customized master data accessible only for transactions associated with the first tenant (Figs. 8, 10, 11; [0055]; [0057], A system tenant maintains a first database comprising tenant independent tables, i.e. partitions, which each correspond to a respective tenant of the plurality of tenants. Each tenant independent table is accessible by all tenants, i.e. each representing a table of system master data, and is implemented with attribute columns with each having a corresponding set of one or more values in the rows of the table.);

, using one or more of the table of system master data and the table of customized master data to respond to the request ([0061], Lines 13-16); and
providing a response to the request ([0061], Lines 16-18).
Additionally, while Kwon does disclose determining whether the first tenant has a table of customized master data as set forth above, it is additionally noted that it is common knowledge to one of ordinary skill in the art before the effective filing date of the claimed invention and common practice in the database art that when a SQL query, such as those used by Kwon, is received by a database referencing a table which does not exist, to determine if the table exists and return an error if it does not. As such, it would have been obvious to said ordinarily skilled artisan to modify Kwon to more explicitly determine whether a tenant has referenced tenant dependent table, i.e. a table of customized master data, of Kwon as part of the query execution steps of Kwon. The motivation for doing so would have been to report errors of invalid queries to the client for further action in a similar manner as errors are reported when requests to modify data are invalid (Kwon, [0062]).  
Kwon does not specifically disclose determining whether the table of system master data is sufficient to generate a response to the request; in response to determining whether the table of system master data is sufficient to generate the response and whether the first tenant has a table of customized master data, using one or more of the table of system master data and the table of customized master data to respond to the request.
However, Vasilevskiy discloses determining whether the table of system master data is sufficient to generate a response to the request; in response to determining whether the table of system master data is sufficient to generate the response and whether the first tenant has a table of customized master data, using one or more of the table of system master data and the table of customized master data to respond to the request ([0131], Lines 1-33. A received query is received and analyzed to determine if the data needed to generate the response to the query is in the global records, i.e. in a table of system master data, and/or in custom records, i.e. a table of customized master data. By determining  if the global records contain the needed information and  separately if the custom records contain the needed information, the system is determining whether the table of system master data is sufficient to generate the response or not, and querying one or both in response.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kwon with the teachings of Vasilevskiy by modifying Kwon such that client queries, which are already analyzed to obtain data from both the table of system master data and table of customized master data when determined to do so (Kwon, [0061]), are analyzed to determine whether the data needed to respond to the queries are in the system master data and/or the table of customized master data as done with Vasilevskiy. Said artisan would have been motivated to do so improve query performance by only querying necessary databases that contain the data needed to respond to the query.

As to claims 3 and 15, the claims are rejected for the same reasons as claims 13 and 18 above. In addition, Kwon discloses wherein the table of customized master data is stored at a second database maintained by the first tenant (Kwon, Fig. 10; [0059]).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Kwon discloses wherein the determining further comprises:
querying the second database to determine the location of the table of customized data values (Kwon, Figs. 6 and 10; [0050]; [0061]; As previously set forth, a name server, which can exist on each host hosting a tenant can be used to determine the location of the table of customized data values. Additionally, as also set forth previously, executing the query on the second database corresponding to the tenant will determine the location of the table thereon.).
Kwon does not disclose also querying the first database to determine a location of the table of customized data values.
Although Kwon does also disclose a master name server to query to determine the location of the table of customized data values (Fig. 6; [0051], [0052]).
However, Vasilevskiy discloses querying the first database to determine a location of the table of customized data values (Figs. 2A and 8; [0082]; [0093], A query requiring data from both a master table maintained by a monolithic database system and customized data values maintained in a custom field database will first look to the monolithic database system to locate the table of customized data values, e.g. via a map indicating that custom field database is the location, and then request the custom field database to finally locate and retrieve the data.); and 
querying the second database to determine the location of the table of customized data values (Figs. 2A and 8; [0082]; [0093], A query requiring data from both a master table maintained by a monolithic database system and customized data values maintained in a custom field database will first look to the monolithic database system to locate the table of customized data values, e.g. via a map indicating that custom field database is the location, and then request the custom field database to finally locate and retrieve the data.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Kwon, as previously modified with Vasilevskiy, with the teachings of Vasilevskiy by modifying Kwon such that client queries can be initially addressed to the system tenant of Kwon (Kwon, Figs. 9-10) and to store master name server data with the first database at the system tenant so that said requests received there can be used to locate requested tables of customized data values corresponding to the tenant at the first database like is done with Vasilevskiy. The motivation for doing so would have been to improve performance and cost by reducing subsystems via incorporation of the master name database into the first data base enabling the first database to handle requests for location (Vasilevskiy, [0006]).

As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, Kwon, as previously modified with Vasilevskiy, discloses wherein the first database is queried before the second database (Vasilevskiy, Fig. 8; [0093]).

As to claim 7, the claim is rejected for the same reasons as claim 3 above. In addition, Kwon discloses fetching the one or more customized data values from the table of customized master data at the second database ([0061], Lines 13-16); and
combining the one of more customized data values with the one or more values in the table of system master data to respond to the request ([0061], Lines 13-18).  

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Kwon discloses wherein the multi-tenant computing system further comprises one or more applications, and wherein the first tenant is associated with one or more user nodes logged into the one or more applications (Kwon, Figs. 1 and 9; [0032]; [0057],  A client 106, i.e. user node, connects to database server (tenant server) 102, including session management component (application), i.e. logs into one or more applications to establish a session with an isolation level associated with the tenant.).    

As to claim 10, the claim is rejected for the same reasons as claim 8 above. In addition, Kwon discloses wherein the one or more applications comprises an upstream application (Kwon, Fig. 1; [0034], E.g. request processing and control components 116 used to access and retrieve queried data.) and a downstream application (Fig. 1; [0032], e.g. connection and session management component.).  

As to claim 11, the claim is rejected for the same reasons as claim 10 above. In addition, Kwon discloses sending a notification to the downstream application regarding the table of customized master data (Kwon, Fig. 1; E.g. request processing and control components 116 used to access and retrieve queried data and as shown and are thus notified of data regarding the table of customized master data in response to requests.).

As to claim 19, the claim is rejected for the same reasons as claim 18 above. In addition, Kwon discloses wherein the table of customized master data is stored at a first partition in the first database, the first partition associated with the first tenant, or stored at a second database maintained by the first tenant (Kwon, Fig. 10; [0059], E.g. at a second database on a first normal tenant).  


Claims 2, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Vasilevskiy as applied above, and further in view of Weissman et al. (US 2005/0223022 A1), hereinafter Weissman.

As to claims 2 and 14, the claims are rejected for the same reasons as claims 1 and 13 above. In addition, Kwon, as previously modified with Vasilevskiy, does not disclose wherein the table of customized master data is stored at a first partition in the first database, the first partition associated with the first tenant.
However, Weissman discloses wherein the table of customized master data is stored at a first partition in the first database, the first partition associated with the first tenant (Fig. 3; [0035]; [0038]; [0039], A first database maintains a table of master data, e.g. main table 200, which is a partition associated with at least the first tenant, and also a table of customized master data, e.g. custom field table 210).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kwon, as previously modified with Vasilevskiy, with the teachings of Weissman by modifying Kwon such that the system tenant also maintains a copy of tenant dependent tables with the tenant independent table like Weissman, and in doing so rendering obvious “wherein the table of customized master data is stored at a first partition in the first database, the first partition associated with the first tenant” as claimed. The motivation for doing so would have been to provide an efficient means of determining data and data types for custom tenant data for retrieval via a single master database storing tenant custom master data (Weissman, [0046]).

As to claim 12, the claim is rejected for the same reasons as claim 1 above. In addition, Kwon, as previously modified with Vasilevskiy, does not explicitly disclose maintaining a record of one or more changes to the table of customized master data.
Although Kwon does disclose maintaining a record of transactions to stored tables (Kwon, [0040], Transaction logging).  
However, Weissman discloses maintaining a record of one or more changes to the table of customized master data ([0082]; [0092]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kwon, as previously modified with Vasilevskiy, with the teachings of Weissman by modifying Kwon such that the transactions logged by Kwon more explicitly include at least update transactions to the table of customized master data, like how changes are logged in Weissman. Thus, rendering obvious “maintaining a record of one or more changes to the table of customized master data” as claimed. The motivation for doing so would have been to support auditing of data changes to the data tables of Kwon (Weissman, [0082]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Vasilevskiy as applied above, and further in view of Martin et al. (previously presented)(US 2010/0191656 A1), hereinafter Martin.

As to claim 6, the claim is rejected for the same reasons as claim 4 above. In addition, Kwon, as previously modified with Vasilevskiy, does not specifically disclose wherein the first database is queried at approximately the same time as the second database.  
	However, Martin discloses wherein the first database is queried at substantially the same time as the second database (Fig. 11; [0131]).
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kwon, as previously modified with Vasilevskiy, with the teachings of Martin by modifying Kwon to search both the first database at the system tenant and the second database(s) at the normal tenant(s) at substantially the same time as is similarly done with the databases of Martin. The motivation for doing so would have been to support parallel execution on partitioned data (Kwon, [0026]; [0031) and allow the client of Kwon to locate locally stored metadata more quickly regardless of whether the data queried is published to the first database or the second database (Martin, [0131]).


Claims 9, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Vasilevskiy as applied above, and further in view of Im et al. (previously presented)(US 2016/0103914 A1), hereinafter Im.

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Kwon, as previously modified with Vasilevskiy, discloses sending a notification to each of the one or more user nodes regarding the table of customized master data (Kwon, [0061], The results, including those from the customized master data table, are returned to the database client 106 that is logged in with the isolated connection to the tenant, i.e. notifying regarding the table of customized data.).
Kwon, as previously modified with Vasilevskiy, does not disclose the notification causing the one or more user nodes to update one or more caches to reflect the table of customized master data.   
However, Im discloses sending a notification to each of the one or more user nodes regarding the table of (Fig. 10; [0056]; [0132]-[0136], In response to a query against a table in a multi-tenant system, results are locally retained at the client in a local store based on available resources for later use by future queries, i.e. they are cached.).   
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kwon, as previously modified with Vasilevskiy, with the teachings of Im by modifying Kwon such that the client of Kwon maintains a cache of retrieved results from the master table and table of customized master data of kwon as similarly done with the database query results of Im. The motivation for doing so would have been to speed up future queries on the same data by retrieving the results locally at the client if available.

As to claim 16, the claim is rejected for the same reasons as claim 13 above. In addition, Kwon discloses wherein the multi-tenant computing system further comprises one or more applications, wherein the first tenant is associated with one or more user nodes logged into the one or more applications (Figs. 1 and 9; [0032]; [0057],  A client 106, i.e. user node, connects to database server (tenant server)/ session management component 102, i.e. logs into one or more applications to establish a session with an isolation level associated with the tenant.), and wherein the operations further comprise:
sending a notification to each of the one or more user nodes regarding the table of customized master data ([0061], The results, including those from the customized master data table, are returned to the database client 106 that is logged in with the isolated connection to the tenant, i.e. notifying regarding the table of customized data.).
Kwon does not disclose the notification causing the one or more user nodes to update one or more caches to reflect the table of customized master data.  
However, Im discloses sending a notification to each of the one or more user nodes regarding the table of (Fig. 10; [0056]; [0132]-[0136], In response to a query against a table in a multi-tenant system, results are locally retained at the client in a local store based on available resources for later use by future queries, i.e. they are cached.).   
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kwon with the teachings of Im by modifying Kwon such that the client of Kwon maintains a cache of retrieved results from the master table and table of customized master data of kwon as similarly done with the database query results of Im. The motivation for doing so would have been to speed up future queries on the same data by retrieving the results locally at the client if available.

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Kwon, as previously modified with Vasilevskiy and Im, discloses wherein the one or more applications comprises an upstream application (Kwon, Fig. 1; [0034], E.g. request processing and control components 116 used to access and retrieve queried data.) and a downstream application (Kwon, Fig. 1; [0032], e.g. connection and session management component.), and wherein the operations further comprise:
sending a notification to the downstream application regarding the table of customized master data (Kwon, Fig. 1; E.g. request processing and control components 116 used to access and retrieve queried data and as shown and are thus notified of data regarding the table of customized master data in response to requests.).


As to claim 20, the claim is rejected for the same reasons as claim 18 above. In addition, Kwon, as previously modified with Vasilevskiy, discloses wherein the multi-tenant computing system further comprises one or more applications, wherein the first tenant is associated with one or more user nodes logged into the one or more applications (Kwon, Figs. 1 and 9; [0032]; [0057],  A client 106, i.e. user node, connects to database server (tenant server)/ session management component 102, i.e. logs into one or more applications to establish a session with an isolation level associated with the tenant.), and wherein the operations further comprise:
sending a notification to each of the one or more user nodes regarding the table of customized master data (Kwon, [0061], The results, including those from the customized master data table, are returned to the database client 106 that is logged in with the isolated connection to the tenant, i.e. notifying regarding the table of customized data.).
Kwon does not disclose the notification causing the one or more user nodes to update one or more caches to reflect the table of customized master data.   
However, Im discloses sending a notification to each of the one or more user nodes regarding the table of (Fig. 10; [0056]; [0132]-[0136], In response to a query against a table in a multi-tenant system, results are locally retained at the client in a local store based on available resources for later use by future queries, i.e. they are cached.).   
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kwon, as previously modified with Vasilevskiy, with the teachings of Im by modifying Kwon such that the client of Kwon maintains a cache of retrieved results from the master table and table of customized master data of kwon as similarly done with the database query results of Im. The motivation for doing so would have been to speed up future queries on the same data by retrieving the results locally at the client if available.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 8, with respect to the rejection of claim 6 under 35 USC §112 has been fully considered and is persuasive. Accordingly, the rejection of claim 6 under 35 USC §112 has been withdrawn.

(b)	At pages 8-10, with respect to the rejection of independent claim 1 under 35 USC §103, Applicant argues that Kwon does not disclose or render obvious the amended features introduced in the claim in Applicant’s response. 
	As to (b), Applicant’s arguments have been fully considered and are persuasive. However, as necessitated by Applicant’s amendments, new ground(s) of rejection have been made in view of Vasilevskiy as set forth above to render the claim obvious. 


(c)	At page 10, with respect to the rejections of claims 2-20, Applicant argues that the independent claims therein recite similar language to that of claim 1 and are thus allowable for the reasons previously argued with respect to claim 1. Similarly, Applicant argues the dependent claims therein are allowable for the same reasons at least by virtue of their respective dependencies from the independent claims.
	As to (c), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons previously set forth in (b) above with respect to claim 1, and also for the respective reasons set forth in the rejections of claims 2-20 above

(d)	At page 11, with respect to the rejections of claims 2, 4-6, 9, 12, 14, 16, 17, and 20, Applicant argues that the additional prior art cited for these claims does not teach or render obvious the previously argued features of amended claim 1.
	As to (d), Applicant’s arguments have been fully considered but are not persuasive. Neither Weissman, Martin, nor Im are needed nor relied upon to disclose or render obvious the features of claim 1, and as such arguments to them are moot. As to Vasilevskiy, as discussed in the rejection of claim 1 above, a determination is made like as claimed to determine whether to query one or both of global records and custom records ([0131]). When modified with the dependent and independent tables of Kwon, the features of claim 1 as a whole are rendered obvious. Likewise, the same features incorporated by dependency in claims 2, 4-6, 9, 12, 14, 16, 17, and 20 are also rendered obvious.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167